Locher, J.,
dissenting. Because the anti-stacking provisions in State Farm’s policies are not worded clearly enough to be understood by an ordinary person to preclude the stacking of policies, I must dissent from today’s majority opinion.
In Karabin v. State Auto. Mut. Ins. Co. (1984), 10 Ohio St. 3d 163, 167, 10 OBR 497, 500, 462 N.E. 2d 403, 407, this court ruled that an anti-stacking *278provision in an insurance contract will be upheld if it is “clear and conspicuous and in no way deceptive.” The anti-stacking provisions in the policies in question read as follows:
“Section III — UNINSURED MOTOR VEHICLE-COVERAGE U AND UNDERINSURED MOTOR VEHICLE — COVERAGE W
a* * *
“If There Is Other Uninsured Motor Vehicle Coverage
it* * *
“3. If the insured is injured while occupying a vehicle not owned by you, your spouse or any relative, this coverage applies:
“a. as excess to any uninsured motor vehicle coverage which applies to the vehicle as primary coverage, but “b. only in the amount by which it exceeds the primary coverage.
“If coverage under more than one policy applies as excess:
“a. the total limit of liability shall not exceed the difference between the limit of liability of the coverage that applies as primary and the highest limit of liability of any one of the coverages that apply as excess; and “b. we are liable only for our share. Our share is that per cent of the damages that the limit of liability of this coverage bears to the total of all uninsured motor vehicle coverage applicable as excess to the accident.” (Emphasis sic.)
Although this provision is conspicuous enough and is not deceptive in any way, its meaning is by no means clear. A person of ordinary intellect would be unlikely to read this language and understand that it precludes the stacking of policies. Even the majority agrees that the language is “somewhat technical.”
In my view, the best approach would be that taken by the court of appeals below, which stated that the purpose of such a provision must “be made manifest, with comprehension measured against that degree of intellect accorded the ordinary man.” What good is such a provision if it can only be comprehended by lawyers and insurers? It is the ordinary purchaser of insurance who needs to understand what limits there are on the amount of liability coverage he or she can obtain. Otherwise, such purchasers could end up paying premiums on two or more identical policies, thinking that they are entitled to the benefits of all the policies they buy, and all the while being unknowingly limited to the benefits of a single policy. This is precisely what occurred in the instant case.
To avoid such a result, anti-stacking provisions should state in plain, ordinary language that the purchaser of the policy cannot stack policies in order to be covered for more than the liability limit of a single policy. An example of such a provision is one this court held in Karabin to be clearly' worded:
“ ‘TWO OR MORE AUTO POLICIES
“ ‘If this policy and any other auto insurance policy issued to you by us apply to the same accident, the maximum limit of our liability under all the policies shall not exceed the highest applicable limit of liability under any one policy.’ ” Id. at 166, 10 OBR at 499, 462 N.E. 2d at 406.
The anti-stacking language in the State Farm policies herein amounts to little more than legal mumbo-jumbo. For this reason, I cannot join the majority in reversing the judgment of the court of appeals below. I would affirm that judgment and disapprove the Cuyahoga appellate court’s decision in Alba v. State Farm Mut. Auto. Ins. Co. (Jan. 24, 1985), No. 48502, unreported. Accordingly, I dissent.
Douglas and H. Brown, JJ., concur in the foregoing dissenting opinion.